TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2018



                                      NO. 03-18-00204-CR


                                   Ex parte Lawrence Parrish




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order denying habeas corpus relief entered by the trial court. Having

reviewed the record, the Court holds that there was no reversible error in the trial court’s order

denying habeas corpus relief. Therefore, the Court affirms the trial court’s order denying habeas

corpus relief. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.